Case 4:19-cv-00669-ALM-CAN Document 53 Filed 02/02/21 Page 1 of 1 PageID #: 314
                              United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  CRAIG CUNNINGHAM                                §
                                                  §   Civil Action No. 4:19-CV-669
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  CREATIVE EDGE MARKETING LLC, ET                 §
  AL.                                             §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On September 24, 2020, the report of the Magistrate Judge (Dkt. #46) was entered containing

  proposed findings of fact and recommendations that Plaintiff Craig Cunningham’s Motion for a

  Default Judgment and Request for a Hearing to Determine Damages (Dkt. #37) be granted in part

  and denied in part.

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Plaintiff Craig Cunningham’s Motion for a Default

  Judgment and Request for a Hearing to Determine Damages (Dkt. #37) is GRANTED IN PART

. and DENIED IN PART. A default judgment shall be entered for Plaintiff against Defendant

  Creative Edge Marketing, LLC in the amount of $21,500.00, for Defendant Creative Edge

  Marketing, LLC’s forty-three violations of § 227(b) of the TCPA.

         IT IS SO ORDERED.
          SIGNED this 2nd day of February, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
